DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 14-17 and 20-21 in the reply filed on 12/21/2021 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
In para. [0010] and [0016] the term “pression” should be amended to --pressure--.  
In para. [0019] the numerals “92” should be deleted.
Appropriate correction is required.
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
In claim 14, the term “pression” should be amended to --pressure--.
In claim 15, the semi-colon following “comprising” should be changed to a colon.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Goedderz et al. (US Patent No. 5,031,293).

Claim 14:
	Goedderz teaches a method for installing a resilient sealing element (7) on a support frame (6), the method comprising: moving the sealing element toward the support frame (figures 1, 4-8; movement of seal through robot hand) at a first speed (c. 3, l. 28-29, 59-68 and c. 4, l. 27-41); moving the support frame at a second speed toward a sealing mechanism (figures 1, 4-8; relative movement between robot hand and frame), the second speed being slower than the first speed (c. 3, l. 28-29, 59-68 and c. 4, l. 27-41; “the speed of the seal drive rollers 50, 52 and 54 is such, in relation to the angular movement of the robot arm, that the seal 7 is slightly compressed, lengthwise, as it is laid on the flange 6”); applying a constant pressure on the moving sealing element, the pressure being strong enough to at least partially deform the sealing element (c. 3, l. 59-68); and fitting the moving sealing element on the moving supporting frame (figure 1).
Claim 15:
	Goedderz teaches activating movement of the sealing element to synchronize with movement of the supporting frame (c. 2, l. 43-58); deactivating movement of the sealing element when no supporting frame is present (c. 5, l. 1-40).
Claim 16:
	Goedderz teaches the activating of movement of the sealing element further comprising pivoting an engaging member (40A, figure 4) to enable traction of the sealing element (figures 4-8).
Claim 20:
	Goedderz teaches detecting presence of the support frame (c. 2, l. 43-65).
14, 15, 17 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Bauer et al. (US 2018/0120171).
Claim 14:
	Bauer teaches a method (abstract) for installing a resilient sealing element (2) on a support frame (3), the method comprising: moving the sealing element toward the support frame (movement of the seal through the head 7; para. [0040]) at a first speed (para. [0041]); moving the support frame at a second speed toward a sealing mechanism (relative movement between the head 7 and the door 3), the second speed being slower than the first speed (para. [0041] teaches that the relative speeds of the seal feed and the head travel are adjusted between 95% and 104% relative to each other depending on the segment of the door); applying a constant pression on the moving sealing element, the pression being strong enough to at least partially deform the sealing element (para. [0040]); and fitting the moving sealing element on the moving supporting frame (paras. [0039]-[0041]).
Claim 15:
	Bauer teaches activating movement of the sealing element to synchronize with movement of the supporting frame (paras. [0039]-[0041]); deactivating movement of the sealing element when no supporting frame is present (para. [0041]).
Claim 17:
	Bauer teaches a ratio of the first speed on the second speed ranging between 1.01 and 1.05 (para. [0041]; at least segments 3.2 (104%) and segment 3.6 (103%).
Claim 20:
	Bauer teaches detecting presence of the support frame (para. [0039]).
Claim 21:
	Bauer teaches cutting the fitted sealing element when the support frame is detected (para. [0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goedderz in view of Bauer.
Claim 17:
	Goedderz the method above and that the seal feed speed is slightly higher than the head travel speed in order to provide the seal under slight compression (c. 4, l. 27-41) but fails to explicitly teach that a ratio of the first speed on the second speed ranges between 1.01 and 1.05.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected a first speed of 1-5% greater than the second speed, as taught by Bauer, in the method of Goederz since: (a) Goedderz teaches that the first speed is slightly higher but is silent as to range; (b) Bauer is in the same field of endeavor and teaches that its slightly higher speed is 103-104% of the slower speed; and (c) both Goedderz and Bauer are concerned with applying the seal to the door frame in such a manner as to eliminate shrinkage and gapping and therefore providing a good seal.
Claim 21:
	Goedderz teaches that the sealing element in sized to fit the periphery of the door opening (c. 2, l. 43-45) but does not explicitly teach cutting the fitted sealing element when the support frame is detected.
	Bauer teaches that the seal is applied as a one-piece strip and that the seal is fed continuously from an endless application roller and cut off at the end of the last door segment to be connected to the start of the seal on the first door segment as a butt joint (para. [0018]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the cutting of the seal at the end of the last door section, as taught by Bauer, to the method of Goedderz in order to ensure a precise amount of sealing element is applied to the door frame such that shrinking and gapping is prevented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726